DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 2/2/2021 and 3/3/2021.  Claims 1-20 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious an air conditioner including a blade configured to: swivel between a closed position in which the blade blocks the at the at least one direct-wind outlet of the housing and an open position in which the blade enters into the housing from the at least one direct-wind outlet to open the at least one direct-wind outlet block the low wind-speed channel at the open position so that the air passed through the basic channel is discharged outside of the air conditioner, direct the air passed through the basic channel to the low wind- speed channel at the closed position, and discharge the air to the outside via the plurality of pores at the closed position of instant amended claims 1 and 13.
The closet prior art reference, (US 20120216985) to Tai et al. teaches an air conditioner including a movable blade; however, the reference fails to disclose, suggest or teach the air conditioner including a blade configured to: swivel between a closed position in which the blade blocks the at the at least one direct-wind outlet of the housing and an open position in which the blade enters into the housing from the at least one direct-wind outlet to open the at least one direct-wind outlet block the low wind-speed channel at the open position so that the air passed through the basic channel is discharged outside of the air conditioner, direct the air passed through the basic channel to the low wind- speed channel at the closed position, and discharge the air to the outside via the plurality of pores at the closed position.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight independent amended claims 1 and 13 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763